EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Daniel Hoovler on 22 March 2022.

The application has been amended as follows (the whole claim set has been reproduced for convenience): 

1. (Currently Amended) An induction cooking apparatus comprising: an induction coil forming a top surface and a bottom surface and comprising a plurality of conductive windings; a temperature sensor protruding through the top surface; and an electrical circuit in communication with the temperature sensor, wherein the electrical circuit is disposed on a substrate, wherein the substrate forms a spring mechanism in connection with the temperature sensor[[.]],
	wherein the spring mechanism comprises a cantilever spring formed in or attached to the substrate, and 
wherein the cantilevered spring comprises a relief portion formed in a proximal end portion of the cantilever spring, wherein a thickness of the relief portion is configured to set a spring force of the cantilever spring.

2. (Original) The apparatus according to claim 1, wherein the substrate forms an electrical circuit made of a plurality of conductive connections of the electrical circuit.  
3. (Previously Presented) The apparatus according to claim 1, wherein the spring mechanism is a peninsula formed in the substrate with portions of the substrate removed forming openings defining the peninsula.  
4. (cancelled)
5 (canceled)
6. (Original) The apparatus according to claim 1, wherein the induction coil comprises a coil former configured to receive the plurality of conductive windings.  
7. (Original) The apparatus according to claim 6, wherein a portion of the temperature sensor extends through at least a portion of the coil former.  
8. (Original) The apparatus according to claim 6, wherein the coil former comprises an interior passage formed through a shaft of the coil former.  
9. (Original) The apparatus according to claim 8, wherein the temperature sensor is disposed in the interior passage.  
10. (Original) The apparatus according to claim 8, wherein the interior passage extends from the coil former to the electrical circuit proximate to the spring mechanism.  
11. (Original) The apparatus according to claim 8, wherein a conductive connection of the temperature sensor extends through the interior passage and connects the temperature sensor to the electrical circuit.  

13. (Original) The apparatus according to claim 1, further comprising: a support beam configured to support the induction coil, wherein the support beam is in connection with the substrate of the electrical circuit.  
14. (Original) The apparatus according to claim 13, wherein the support beam comprises a first side and a second side, and wherein the induction coil is disposed on the first side and the electrical circuit is disposed on the second side.  
15. (Currently Amended) An induction coil assembly for a cooking apparatus comprising: an induction coil comprising a plurality of conductive windings disposed around a coil former, the coil former comprising a top surface and a bottom surface; a temperature sensor exposed above the top surface of the coil former; a support beam configured to support the induction coil; and a control circuit in connection with the support beam and in communication with the induction coil and the temperature sensor, wherein the control circuit comprises a spring mechanism formed from a portion of a substrate of the control circuit[[.]],
wherein the support beam comprises a first side and a second side, and wherein the induction coil is disposed on the first side and the substrate of the control circuit is disposed on the second side. 


17. (canceled)
18. (Original) The assembly according to claim 17, wherein a portion of the temperature sensor extends through at least one of the coil former and the support beam.  
19. (Currently Amended) An induction cooking apparatus comprising: an induction coil forming a top surface and a bottom surface and comprising a plurality of conductive windings; a temperature sensor protruding through the top surface; and an electrical circuit in communication with the temperature sensor, wherein the electrical circuit is disposed on a substrate, wherein the substrate forms a spring mechanism in connection with the temperature sensor, wherein the spring mechanism, 
wherein the relief portion is formed in a proximal end portion of the cantilevered structure, wherein a thickness of the relief portion defines a spring force.
20. (cancelled) 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-3, 6-16 and 18-19.
The claims are not obvious over the prior art nor the closest prior art of Kondo, Kataoka, and Cho.
Kondo, at least switch 5; Cho, element 251, part of circuit) is disposed on a substrate (Kondo, 6, Cho, 240), wherein the substrate forms a spring mechanism (Kondo, SP; Cho, element 260) in connection with the temperature sensor (Kondo, the substrate has the support tube 9 and spring SP attached to it, “forming” from it, column 3 lines 47-54, “urging the rod upwardly to as to achieve closer contact of the thermistor with respect to the undersurface of the top plate; Cho, 260 is urging up 250 towards plate 400), and even while Cho discloses that the spring is a “cantilever spring formed or attached to the substrate (Cho, fig. 3, element 260), neither the prior art nor the references teach wherein the cantilevered spring comprises a relief portion formed in a proximal end portion of the cantilever spring, wherein a thickness of the relief portion is configured to set a spring force of the cantilever spring.”  That is, the removal of the material itself creates the spring force back that pushes up the temperature sensor.  Cho, for instance, has no material remove, and just relies on the bending of the metal for the spring force.  Claim 19 has a similar amendment and is also allowable.
Regarding claim 15 and the inventive feature of the invention, while Cho teaches a control circuit (Cho, Fig. 9, element 251 connected to 220) in connection with the support beam (230) and in communication with the induction coil (210) and the temperature sensor (250) wherein the control circuit comprises a spring mechanism (260) formed from a portion of a substrate  (260) of the control circuit.  However, neither Cho nor the prior art teaches wherein the support beam comprises a first side and a 
While many of the elements, separately are conventional, it is the relationship between the elements to each other that makes this invention novel and not obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        

/JIMMY CHOU/Primary Examiner, Art Unit 3761